DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant’s amendments to the claims of December 6, 2021, in response to the Office Action of August 6, 2021 are acknowledged.

Response to Arguments
	The instant claims remain open-ended.  The prior art teaches the elected Src inhibitor to treat triple negative breast cancer.  More specifically, combination therapy with paclitaxel provides a synergy, as KX2-391 is a potent Src/pretubulin inhibitor that inhibits breast cancer growth and metastasis. See abstract.  A combination with KX2-391 may potentiate antitumor efficacy in management of triple negative breast cancer.
	Further, “It has previously been shown that MDA-MB-231 cells do not have any detectable expression of EphB6.” See p258.  EPhB6 is lost in more aggressive/invasive breast cancers.  It has been shown that down-regulation of EphB6 is related to epigenetic silencing of this gene by promoter hypermethylation as confirmed by methylation sensitive PCR. See p253, 1st par.  Thus, it would appear that as compared to normal cells, the cancer levels of EPHB6 are less than at least 60% compared to controls in invasive and aggressive breast cancers.
st par.  
	With regard to claim 52, it would be obvious to take a biopsy of cancer cells in view of the known techniques of growing cells for PCR amplification of EphB6 as explained by Kandpal. See Methods, p254, 3rd full par.
	Applicant argues that the connection between EphB6 deficiency and Src kinase inhibition can only be made in view of the present application.
	The examiner notes that the treatment of MDA-MB-231 cells and triple negative breast cancer with KX2-391 is taught.  The recognition of a specific mode of action, e.g., of an obvious method does not render it patentable.  The patentability of a method is dependent upon the active steps of administration.  In this case, it is obvious to administer a claimed Src inhibitor to treat a cancer that has a substantial deficiency in EphB6 in view of the prior art.
	As such, Applicant’s arguments are not persuasive.

Status of the Claims
	Claims 1, 3, 5-8, 10, 11, 13, 14, 42, 43, 45-50, 52, and 53 are pending and examined. 

(Maintained) Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5-8, 10, 11, 13, 14, 42, 43, 45-50, 52, and 53 remain rejected under 35 U.S.C. 103 as being unpatentable over Kandpal, “Tyrosine Kinase-Deficient EphB6 Receptor-dependent Alterations in Proteomic Profiles of Invasive Breast Carcinoma Cells as Determined by Gel Electrophoresis,” Cancer Genomics & Proteomics 7:253-260 (2010), in view of Anbalagan et al., “Peptidomimetic Src/pretubulin inhibitor KX-01 alone and in combination with paclitaxel suppresses growth, metastasis in human ER/PR/HER2-negative tumor xenografts,” Mol Cancer Ther. 2012 September; 11(9): 1936–1947, and in view of Yu et al., “The EPHB6 Receptor Tyrosine Kinase Is a Metastasis Suppressor That is Frequently Silenced by Promoter DNA Hypermethylation in Non-Small Cell Lung Cancer,” Human Cancer Biology April 14, 2010.
Kandpal teaches Eph tyrosine kinases have been shown to provide molecular signatures for normal breast cells, tumor breast cells, and invasive breast carcinoma cells.  In particular, EphB6 receptor is lost in invasive breast carcinoma cell line MDA-MB-231.  “It has previously been shown that MDA-MB-231 cells do not have any detectable expression of EphB6.” See p258.  EPhB6 is lost in more aggressive/invasive breast cancers.  It has been shown that down-regulation of EphB6 is related to epigenetic silencing of this gene by promoter hypermethylation as confirmed by methylation sensitive PCR. See p253, 1st par.  The invasiveness of MDA-MB-231 cells is attributed to their lack of EphB6 protein.  EphB6 protein was not detectable in native cells, whereas abundant amounts of transcript protein were in MDA-MB-231 cells.  Further, while MDA-MB-231 cells do not have any detectable expression of EphB6, forced expression leads to altered invasiveness and other phenotypic characteristics of these cells.  To identify the proteins that EphB6 interact with, a proteonomic profile was performed.  Kandpal also indicates that methods of analyzing proteins or pathways is known to st full par.  Kandpal methodology used RNA isolation and PCR amplification techniques.
Anbalagan teaches KX2-391 provides dose-dependent inhibition of MDA-MB-231 tumor xenografts. See abstract.  Further, combination therapy with paclitaxel provides a synergy, as KX2-391 is a potent Src/pretubulin inhibitor that inhibits breast cancer growth and metastasis. See abstract.  A combination with KX2-391 may potentiate antitumor efficacy in management of triple negative breast cancer.
Yu teaches loss of EPHB6 receptor expression in early non-small cell lung cancer carcinoma is associated with the subsequent distant metastasis. See abstract.  EPHB6 mRNA and protein levels were significantly reduced in NSCLC tumors compared to normal lung tissue.  Loss of expression correlated with EPHB6 hypermethylation.  EPBH6 is a metastasis inhibitor gene that is often silenced by hypermethylation of its promoter in lung cancer. See abstract.  Gene expression assays were performed using real time PCR. See p2276.  Biological samples were taken from a subject at the time of surgery.  EPHB6 levels were decreased in 54% of the tumors of NSCLC patients. See Figure 1.  Further, tumors with high levels of methylation showed significantly decreased EPHB6 mRNA expression. See Figure 2.  “These results indicate that EPHB6 is a methylation-silenced metastasis suppressor in lung cancer.” P2281, 2nd full par.  EPHB6 was reported to be phosphorylated by upstream Src kinase activity.  
	

With regard to claim 52, it would be obvious to take a biopsy of cancer cells in view of the known techniques of growing cells for PCR amplification of EphB6 as explained by Kandpal. See Methods, p254, 3rd full par.
With regard to claim 53, Kandpal further explains It has been shown that down-regulation of EphB6 is related to epigenetic silencing of this gene by promoter hypermethylation as confirmed by methylation sensitive PCR. See p253, 1st par.  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the instant application to combine the teachings of Kandpal, Anbalagan, and Yu to arrive at the claimed methods.  One would be motivated to do so because Kandpal explains the determined relationship of EphB6 deficiency and MDA-MB-231 cancer.  This is related down-regulation of EphB6 is related to epigenetic silencing of this gene by promoter hypermethylation, and MDA-MB-231 cells do not have any detectable expression of EphB6.  Further, the invasiveness of MDA-MB-231 cells is attributed to their lack of EphB6 protein, as EphB6 protein was not detectable in native cells.  Abundant amounts of transcript protein were in MDA-MB-231 cells.  Anbalagan teaches KX2-391 is a potent Src kinase inhibitor that dose-dependently inhibits MDA-MB-231 xenograft tumors.  Additionally, combination therapy with KX2-391 is suggested to potentiate antitumor efficacy in treatment of triple negative breast cancer.  Even further, Yu explains that RT-PCR is known to determine EphB6 levels using gene expression assays from a biological sample.  EphB6 hypermethylation is taught by Kandpal to be assessed using PCR.  Overall, the claimed agent is known to treat breast cancer, including triple negative breast cancer.  These cancers are determined to be EphB6 deficient.  Further, MDA-MB-231 cells have no detectable expression of EphB6, as the EphB6 protein was not detectable in native cells, although it is abundant in MDA-MD-231 cancer cells.    Thus, there is a motivation with a 
As such, no claim is allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JARED BARSKY/Primary Examiner, Art Unit 1628